460 F.2d 310
UNITED STATES of America, Plaintiff-Appellee,v.Baxter LOVE, Defendant-Appellant.
No. 71-1986.
United States Court of Appeals,Sixth Circuit.
May 24, 1972.

Cornelius Pitts, Detroit, Mich., for appellant.
Ralph B. Guy, Jr., U. S. Atty., Detroit, Mich., for appellee.
Before EDWARDS and MILLER, Circuit Judges, and ENGEL,* District Judge.
PER CURIAM.


1
This is a direct appeal from appellant's conviction after jury trial in the United States District Court for the Eastern District of Michigan of violating 18 U.S.C. Sec. 922(a) (6) (1970) by knowingly having made a false statement in connection with the purchase of a firearm.


2
The government's case consisted of proving that appellant signed a form called "Firearms Transaction Record" by which he certified 1) "I am neither under indictment for, nor have I been convicted of, a crime punishable by imprisonment for a term exceeding one year."  In fact, as was stipulated at trial, appellant had been convicted in Detroit Recorder's Court in 1964 of unlawfully driving away an automobile, which offense was a felony under the laws of the State of Michigan and punishable by imprisonment in excess of one year.


3
The District Judge's charge to the jury on the issues of knowledge and intent was careful, thorough and neither party expressed any objection thereto.


4
The only issue on appeal is appellant's contention that the form itself is so defective as to fail to put the purchaser on notice.  While the transaction record employed in this case is not as clear or as explicit as could be desired (or has now been devised), we do not find it fatally defective.  See United States v. Ledbetter, 432 F.2d 1223 (10th Cir. 1970); United States v. Rosenstengel, 323 F. Supp. 499 (D.C.Mo.1971).


5
The judgment of the District Court is affirmed.



*
 Hon. Albert J. Engel, District Judge for the Western District of Michigan, sitting by designation